J-S37028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY EDWARDS A/K/A JAMES                :
    SMART                                      :
                                               :   No. 2398 EDA 2017
                       Appellant               :

              Appeal from the PCRA Order Entered June 30, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0609411-1974


BEFORE:      OLSON, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED AUGUST 10, 2018

       Anthony Edwards a/k/a James Smart appeals from the order dismissing

his request for relief under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

       Edwards was convicted of second-degree murder1 in 1975, and the trial

court sentenced him to one and one half to ten years’ incarceration.2 On


____________________________________________


*    Former Justice specially assigned to the Superior Court.

1 At the time of the crime, all murders other than murder of the first degree
constituted second-degree murder. The murder statute was later amended in
1974 to provide for the three-degree scheme presently in effect. See 18
Pa.C.S.A. § 2502 (amended March 26, 1974, effective immediately).

2 Although the criminal docket reads that Edwards was sentenced to a
minimum of three years’ incarceration with no maximum, the documents
included in the certified record establish his sentence was one and one half to
ten years’ incarceration. See Short Writ, dated March 19, 1975.
J-S37028-18



August 13, 2012, Edwards filed a pro se PCRA petition, seeking relief from his

1975 conviction. That same day, he also filed a PCRA petition for his 1999

murder conviction; he included a copy of that petition with his PCRA petition

in this case, i.e., the PCRA petition for his 1975 conviction. Both petitions

claimed relief under Miller v. Alabama, 567 U.S. 460 (2012). The petition

for his 1999 conviction was denied as untimely and this Court affirmed. See

Commonwealth           v.   Edwards      A.,   125   A.3d   457   (Pa.Super.   2015)

(unpublished memorandum).

       The PCRA court dismissed the instant PCRA petition as moot because

Edwards was no longer serving a sentence for the 1975 conviction. See 42

Pa.C.S.A. § 9543(a)(1)(i); see also PCRA Court Opinion, filed 8/21/17, at 1.

This timely appeal followed.3

       On appeal Edwards presents one issue for our review: “In light of the

recent rulings [sic] in Alleyne v. United States[,] 133 S.Ct. 2151 (2013),

[Edwards] is serving an unconstitutional sentence of life imprisonment.”

Edwards’ Br. at 3.

       Edwards’ argument on appeal challenges his 1999 conviction. He makes

no argument relating to his 1975 conviction, which was the subject of the

PCRA petition that was the genesis of this appeal. He has therefore waived

____________________________________________


3Edwards filed a “Motion to Modify Appeal Record,” where he explained that
he was challenging his 1999 conviction rather than his 1975 conviction. See
Motion to Modify Appeal Record, filed 2/26/2018, at 2. We denied the motion
on March 19, 2018.


                                           -2-
J-S37028-18



any argument relating to his 1975 conviction. Pa.R.A.P. 2119; see also

Commonwealth v. Rhodes, 54 A.3d 908, 915 (Pa.Super. 2012). In any

event, the trial court properly concluded that Edwards is not eligible for PCRA

relief because he is no longer serving a sentence of imprisonment, probation,

or parole for a Pennsylvania conviction. See 42 Pa.C.S.A. § 9543(a)(1)(i).

      Our standard of review of an order denying PCRA relief is limited to

determining “whether the decision of the PCRA court is supported by the

evidence of record and is free of legal error. The PCRA court’s finding will not

be disturbed unless there is no support for the finding in the certified record.”

Commonwealth v. Melendez-Negron, 123 A.3d 1087, 1090 (Pa.Super.

2015) (quoting Commonwealth v. Perez, 103 A.3d 344, 347 (Pa.Super.

2014)).

      Here, Edwards is no longer serving a sentence for his 1975 conviction.

Edwards’ sentence for his 1975 conviction expired in 1985, which is consistent

with Edwards’ ability to then commit another murder in 1999. Therefore, the

trial court did not err in concluding that Edwards was not eligible for PCRA

relief because he had completed his sentence. See Commonwealth v.

Ahlborn, 699 A.2d 718, 720 (Pa. 1997) (holding plain language of PCRA

statute requires denial of relief for a petitioner who has finished serving his or

her sentence). Therefore, we affirm the order of the trial court denying

Edwards’ PCRA petition.

      Order affirmed.




                                      -3-
J-S37028-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/10/18




                          -4-